Citation Nr: 1827056	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 727	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The Appellant is the surviving spouse of the Veteran who served on active duty from May 1964 to June 1970.  The Veteran died in August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 determination of a Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The Appellant's income exceeds the maximum annual rate established by law for payment of nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to VA nonservice-connected death pension benefits are not met.  38 U.S.C. §§ 101, 1503, 1541, 5212 (2012); 38 C.F.R. §§ 3.3 (b), 3.23, 3.21, 3.24, 3.50, 3.271, 3.272. 3.274 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C. § 1541 (a).  Basic entitlement exists if:  (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3 (b)(4). 

The Veteran in this case served on active duty from May 1964 to June 1970 and therefore served during a period of war (i.e., the Vietnam Era).  See 38 U.S.C. § 101 (8), (11).  The Veteran died in August 1989.  The Appellant is the Veteran's surviving spouse.  See 38 U.S.C. § 101 (3); 38 C.F.R. § 3.50 (b). 

However, in order to be entitled to nonservice-connected death pension benefits, the Appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.3 (b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the Appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the Appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the Appellant is not entitled to any death pension benefits.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C. § 5312.  See 38 C.F.R. § 3.23.

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) is specifically included as countable income.  38 C.F.R. § 3.271 (g).  Additionally, wage/salary income, retirement pension benefits from private companies, and retirement income from the SSA are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income. 
Medical expenses in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period; to the extent they were paid.  38 C.F.R. § 3.272 (g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner).

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  

The MAPR for 2014 was $8,485 for survivors with no dependents.  The 5 percent deductible threshold for medical expenses was $424.  

Information received from the Appellant and other sources shows her annual Social Security income was $15,898.  Medicare premiums totaled $1,258.  Medex Bronze premiums of $2,097 and Blue Medicare of $399 were also noted.  The total of $3,754 in medical expenses were reduced by 5 percent of the MAPR ($424), resulting in $3,300.  This reduced her countable income to $12,598.  This figure was well above the MAPR amount of $8,485.  In her substantive appeal received in November 2014, the Appellant indicated that she was "not disputing the numbers."  

Accordingly, in light of the foregoing, the Board finds that the Appellant's income exceeds the maximum countable income for nonservice-connected death pension benefits.  The Appellant is thus precluded from receiving nonservice-connected death pension benefits.  See 38 C.F.R. § 3.23 (a)(5).  The Board empathizes with the Appellant's request but, unfortunately, it is bound by the controlling law and regulations.  Under the law, the Board may not award death pension benefits in cases where the Appellant's annual income exceeds the applicable maximum annual pension rate.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


